DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on June 24, 2021. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on June 24, 2021 has been accepted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “200” in Fig. 2; “410” and “448” in Fig. 4; “716”, “720”, “740”, “742”, “744”, “746”, “748”, and “750” in Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “the data”. There are two previously recited instances of data. Therefore, it is unclear as to which particular instance of data the limitations are referring. It is suggested that the second recitation of the phrase “data” in the limitation “receiving, via a communication network, data” be amended to “receiving, via a communication network, the data” to overcome the issue. Claim 11 is rejected for similar reasons to claim 1. Dependent claims 2-10 and 12-20 are rejected for containing the same indefinite language as parent claims 1 and 11 without further remedying the indefinite language.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,048,811. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1-20 of the current application are taught by claims 1-20 of U.S. Patent No. 11,048,811.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and nonstatutory double patenting rejections set forth in this Office action.

Claim 1 recites, inter alia, “monitoring, via a computer processor, data usage and activities including authentication failures, authorization failures, personally identifiable information (PII) queries and Data Manipulation Language (DML) queries; identifying, via an access limits file system, one or more entitlements associated with the data; and graphically displaying, via a user interactive interface, each of the monitored authentication failures, authorization failures, PII queries and DML queries”. 

The closest prior art made of record are:

Davis (US 2020/0185091 cited in the IDS filed on 6/24/2021) which discloses compiling big data and providing a dashboard for viewing the data (see Abstract, and paragraphs [0066] and [0068] of Davis)
Mehta et al. (US 2019/0303487 cited in the IDS filed on 6/24/2021 and hereinafter referred to as Mehta) which discloses a unified analytics platform for big data (see Abstract of Mehta)
Yanamandra et al. (US 2020/0117757 cited in the IDS filed on 6/24/2021 and hereinafter referred to as Yanamandra) which discloses collecting data from disparate sources and presenting the data (see Fig. 3 of Yanamandra)

While the prior art does disclose big data aggregation and graphical user interfaces for accessing data, the prior art was not found to show monitoring and displaying on a graphical interface the specific combination of data types claimed (i.e. authentication and authorization failures, PII queries and DML queries). Therefore, claim 1 is considered to contain allowable subject matter. Claim 11 is considered to contain allowable subject matter for similar reasons to claim 1. Dependent claims 2-10 and 12-20 are considered to contain allowable subject matter based on their dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paine (U.S. Pub. No. 2018/0255080) – cited for teaching a dashboard for cyber threats – paragraph [0082] and Fig. 8

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438